On Petition for Rehearing.

Mr. Justice Gabbert
delivered the opinion of the court:
In support of the petition for rehearing, counsel have filed an additional and able brief, which is supplemented by instructive briefs by counsel •amici curiae. In view of the importance of the question involved in this appeal, and the fact that it is one of first impression, we deem it proper to further consider the questions discussed by which the conclusion was reached, that §§2434 and 2435, 1 Mills’ Ann. Stats., constituted a bar to plaintiffs ’ action.
By § 5, art. XVI of the constitution, it was provided that the waters of every natural stream within the state not appropriated at the time when the constitution was adopted should be the property of the public, and was dedicated to the use of the people of the state subject to appropriation for beneficial uses. For the purpose of providing a procedure whereby *341the rights to the use of water might be settled and evidenced in permanent form, the general assembly, in 1879 and 1881, passed irrigation statutes. It was a new field, and in the light of experience, we can, perhaps, point out many imperfections in these statutes, but they have been upheld by the courts and acquiesced in by the people for more than a quarter of a century. Bights to' the use of water for the purpose of irrigation have been adjudicated under these statutes, and a vast area brought under cultivation through the application of water, the right to the use of which has been established in the method prescribed by statute. Great enterprises have been successfully launched on the faith and credit of the rights thus established. Without these rights the farms which have become valuable through the industry of the farmers of the state and which represent much in the way of labor and capital, as well as the great enterprises dependent upon them, in which vast sums have been invested, would practically be destroyed. Stability of title to the right to the use of water is just as important to maintain as stability of title to any other class of property. If the contention of counsel for plaintiffs should prevail, because of the provisions of the law on the subject of irrigation, then the rights to the use of water which have been adjudicated at so much expense would be of little or no value, or at least the title thereto would be involved in doubt. If the action commenced by plaintiffs can be maintained under the facts presented by the pleadings, then every water right in the state evidenced by adjudication proceedings in all respects regular is liable to be attacked by every other claimant of water taking water from the same stream, or its tributaries, in any other water district into which such stream or its tributaries may extend; and thus, as suggested, the adjudication proceedings had in *342this state at so much expense, and for the purpose of settling rights^ to the use. of water for irrigation, have accomplished little or nothing, and the whole field of the right to the use of water would have to be gone over again. Pending such further adjudica-, tion, rights would be unsettled, and a condition of affairs would be brought about disastrous in the extreme to- those engaged in agricultural pursuits in this state or interested in enterprises more or less dependent upon them. This would be extremely unfortunate, but if the law is such that it cannot be avoided, we should not hesitate to so declare, because of the results which may follow.
Eeduced to its final analysis, the contention of counsel for plaintiffs is, that the adjudication decrees are not binding upon the plaintiff company because neither it nor its predecessors were ever impleaded with the owners of the Amity canal in a common forum for the purpose of having their relative rights to the use of water from the Arkansas river deter-, mined.
The first criticism of the opinion is, that it does not appear from the record that the decrees rendered in water districts Nos. 67 and 17 have been enforced by the officials charged with the distribution of water in accordance with the priorities awarded. This contention is based upon the assumption that The Fort Lyon Company, by reason of the distribution of water in accordance with the priorities awarded,, was not deprived of its rights until about a year before it commenced its action. We do not think this fact is of any particular importance in the present- case. It is, perhaps, true that by adverse user, abandonment or other conditions arising after the rendition of a decree, rights may be acquired, or lost, independent of such decree; but no such question is presented by the record in this case, because, in our *343judgment, the material one, according to the averments of the complaint, is the right to question the decrees involved after the lapse of four years from their rendition. The statutes involved do not deal with adverse rights or adverse user, but simply provide that after the lapse of a specified period the final decree in any water district (assuming, of course, that the proceedings were regular) shall bar all persons from' setting up any claim to water for irrigation in such water district adverse or contrary to the effect of such decree. In this respect, these statutes are different from statutes of limitation construed in cases cited by counsel, wherein it was held that .time within which an action might be brought did not begin to run until there was an adverse claim to the subject of controversy.
. It is again urged upon our attention that these statutes do not apply to parties outside of the water district. As we endeavored to point out in the original opinion, this contention is not tenable. If these sections are only applicable to parties in the district in which adjudication proceedings are had, then such proceedings would accomplish little or nothing in the way of adjusting rights to the use of water. They could be invoked, priorities awarded, and then ignored by the commencement of other actions by parties dissatisfied with the decree. Such could not have been the purpose of the general assembly when the irrigation statutes were passed, and this court has so declared in cases cited in the original opinion.
It is also urged that, because parties claiming rights to the use of water outside of the district in which adjudication proceedings are had may not participate in such proceedings, therefore the statutes in question must be limited to parties in the same water district. Instead of this being an argumentan favor of such construction, we think it but *344strengthens the conclusion, that these sections were intended to protect the rights- of parties claiming water from the same source in different water districts if they saw fit, within the time prescribed, to assert their rights by some appropriate action. Such a provision was necessary to protect the rights of claimants to water in different districts because they could not be heard in a common forum, in a statutory adjudication, but not necessary to guard the rights of parties in the same district because they could be heard and their rights adjudicated in the same action in the tribunal vested with authority to hear and adjudicate such rights.
It is now urged that the construction of the statutes under consideration render them unconstitutional, because parties in different water districts are thereby deprived of their property without due process of law. When the case was argued orally counsel were interrogated by the court as to whether or not a constitutional question was involved. This was answered in the negative, and yet the case then, as now, turns entirely upon a construction of §§ 2434 and 2435. A constitutional question cannot be injected into a case for the first time on petition for rehearing. But, aside from this, we do not think there is a fairly debatable constitutional question involved. It is universally held that a statute of limitations is not invalid if the time thereby provided in which actions are barred is not, unreasonably short. All persons are bound to take notice of a public law. The irrigation statutes are public, and apply to all persons taking water from the same source. The waters of the state belong to the public, and, as we said, in substance, in the original opinion, the state in its sovereign' capacity had the right to provide a reasonable method whereby such rights might be adjudicated and settled, and to require *345claimants of such rights to present them in a prescribed manner, within a prescribed time, and unless the law in this respect was obeyed, that all claims not thus presented should be barred. That is what the statutes on the subject of the use of water for irrigation have provided. All persons are bound to take notice of these provisions. So far as the parties to this appeal are concerned, they were bound to know that rights to the use' of water for the purpose of irrigation would be adjudicated under these statutes from the source of the Arkansas river to the state line; that different districts were created covering this territory; that rights would be adjudicated in each of such districts independent of, and without regard to adjudications in, the others; that, when an adjudication was had in one district, the rights thereby fixed could not be successfully assailed by claimants in another district after the lapse of four years from the rendition of the decree fixing such rights; and that each claimant to an adjudicated right under the statute could properly assume, after the lapse of that period, that his right was finally and conclusively settled as against the claims of all persons claiming rights to the use of water from the river. By these provisions of the law each claimant is put upon inquiry as to when adjudication proceedings are. had in the several districts into which the river extends; and, being put upon inquiry, has constructive notice of all facts which he could have learned by investigation which the statute contemplates by its terms he shall take notice of. In other words — he has constructive notice of all -those contingencies which, by virtue of the operation of the statutes, through adjudication proceedings thereunder, fixes his rights as against claimants in other districts along the stream, and will conclude his *346claims as against them, if he does not act within the statutory period. For these reasons he is not deprived of his property without due process of law, because he is afforded notice, from a legal source which he cannot ignore, that rights to the use of water from the same stream in which he claims a right cannot be assailed by him unless he invokes the remedy which the law has afforded within the time thereby prescribed.
Considerable reliance is placed upon Nichols v. McIntosh, 19 Colo. 22, by counsel in support of the petition for rehearing. That case, however, related solely to parties claiming rights in the same water district, and what was said must be limited accordingly-
Our attention is also directed to Farmers’ Independent D. Co. v. Agricultural D. Co., 22 Colo. 513; but no point properly before the court in that case was decided adversely to our conclusion in the case at bar. It was held that the act of 1887, relating to the distribution of water in accordance with the several decrees embracing the same watershed, was not unconstitutional, and that a suit might be brought by a claimant of-water in one district against a claimant in another from the'same source for the purpose of determining their relative rights; but the question of the time within which such an action should be brought was not before the court, and not determined.
We are of the opinion that our conclusion as originally announced is correct, and the petition for rehearing will be denied. Rehearing denied.
Chiee Justice Steele and Mr. Justice Campbell concur.